Title: Abigail Adams to John Quincy Adams, 4 April 1798
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear Son
          Philadelphia April 4 1798
        
        I embrace this opportunity by mr Thornton Secretary to mr Liston the British Minister to write too you, and to Send you two Speeches upon the Foreign intercourse Bill, one by mr Gallatin, and one in reply, by mr Harper.
        I wrote to you last week by Way of Hamburgh: but we are still without a line from you of a private Nature; and have only learnt of your arrival at Berlin from your Letters to the secretary of state of Novbr 10 & 17th.
        At this Eventfull period you must be greatly anxious for the

welfare of your Country; I wish it was in my power to remove your solisitude; but the present Rulers of Franc appear determined to drive us into War, or oblige us to submit to all their unjust and iniquitious depredations upon our commerce; and to all their evil machinations, against the Peace order and happiness of our Government.
        Our Envoys to France are not yet returnd but they have reported to the Executive; that they have not any hopes of being received, tho they have waited five months for the purpose. In concequence of their communications, the President has thought fit to send the inclosed Message to both Houses. the purport of it, is considered in different Lights by the different Parties in the House. on one side they call it; an ultimatum, which is to decide the question, Peace or War. on the other; they contend that the measures recommended are merely defensive, and such as the safety security and independane of our Country loudly calls for: these are the subjects now in agitation. after what is past within your view for these 5 years, you will readily believe that the Government is encompassed with many dangers, and difficulties. wherever the Breath of French influence has been blown, Kingdoms and Countries, have more or less been agitated by the centending Huricane
        The projected invasion of England is an attempt which I cannot permit myself to consider in a Serious light, or rather the success of the undertaking, for the benifit of Mankind. I believe we ought to wish it might be attempted, with every hope and wish that it may prove as abortive in reality, as it appears Chimerical in Idea. The House yesterday past a vote of call, for the Instructions to and dispatches from our Envoys; and to day they will receive them. they cannot therefore any longer complain that they are calld upon to Legislate in the dark.
        It would be improper for me to make any remarks. I can only add a hope that we may be induced to act, as a wise free, prudent and united People, and then with the Blessing of Heaven, we need not fear What Man can do towards us.
        we are at present in the enjoyment of Health and of Plenty, but too supine; too regardless of the future, we hug the blessing we possess; and are loth to believe them in jeopardy. we want those strong passions roused, which awaken the faculties, and which suffer not a particle of the Man to be lost. There is says an admired Author, a courageous wisdom there is also a “false reptile prudence, the result not of caution but of fear, An abject distrust of ourselves, an

extravagant admiration of the Enemy.” this has been too much the case of our Countrymen, nor has it yet been intirely eradicated, tho a great Change has been wrought within these 2 years past.
        I shall write to you by every opportunity, and most ardently long to hear from you and from yours. Mr Johnson has not received any Letters from you as yet or I am sure he would have communicated the intelligence as I frequently write to, and receive Letters from mrs Johnson. I have been dissapointed in her not comeing this winter here, and have little hope of seeing her untill an other Season; my Love to Mrs Adams and to Your Brother Thomas. I had Letters fr[om] N york last week. our Friends there were all well. Your [Father] Send you his Blessing. you know the reason why he does not write more frequently. in that respect I feel that I have the advantage of him.
        I pray Heaven my dear son to preserve your Life, and to increase and continue your usefullness, for Providence has destined you to the service of your Country
        I am your ever affectionate / Mother
        
          Abigail Adams
        
      